787 F.2d 590
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RICHARD H. FRENCH, JR., Plaintiff-Appellant,v.SALOMAN/NORTH AMERICA, INC., Defendant-Appellee.
85-4032
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
N.D.Ohio
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court for consideration of appellee's motion to dismiss the appeal.  Appellant has responded in opposition thereto.


2
Appellant is an Ohio resident who sued appellee for redress of personal injuries sustained while he was in Colorado, skiing, using equipment manufactured by appellee.  The appellee moved for a transfer to the district court in Colorado since the accident occurred there, the witnesses named by defendant were in Colorado, and the equipment was rented in Colorado.  The district court entered an order granting the motion to transfer.  It is from that order that appellant prosecutes this appeal.  He also seeks a stay of the proceedings in the Colorado district court pending disposition of this appeal.


3
An order granting or denying a motion to transfer is a nonappealable order.  Lemon v. Druffel, 253 F.2d 680 (6th Cir. 1958); cert. denied, 358 U.S. 821 (1959); 9 Moore's Federal Practice p110.   (2nd ed. 1985).  This Court lacks jurisdiction over this appeal from the order granting appellee's motion to transfer.


4
Since this Court lacks jurisdiction, appellant's motion for a stay is rendered moot.  Furthermore, this Court would have no jurisdiction over the district court in Colorado.  See 28 USC Sec. 1294.


5
Therefore, it is ORDERED that the motion to dismiss be granted.  It is further ordered that the motion for a stay be denied.